239 F.2d 69
99 U.S.App.D.C. 249
Charles E. O'CONNOR, Appellant,v.Arthur E. SUMMERFIELD, Postmaster General, et al., Appellees.
No. 13011.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 5, 1956.Decided Nov. 15, 1956.

Mr. Prentice E. Edrington, Washington, D.C., with whom Mr. Josephus C. Trimble, Washington, D.C., was on the brief, for appellant.  Mr. William J. Byrne, Washington, D.C., also entered an appearance for appellant.
Mr. Richard J. Snider, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll and Robert L. Toomey, Asst. U.S. Attys., were on the brief, for appellees.  Mr. Leo A. Rover, U.S. Atty. at the time record was filed, also entered an appearance for appellees.
Before EDGERTON, Chief Judge, and FAHY and BASTIAN, Circuit judges.
PER CURIAM.


1
The plaintiff contends he was unlawfully dismissed from his position as a post office clerk.  The Board of Appeals and Review of the Civil Service Commission affirmed his dismissal late in 1952.  From April 1952 to May 1954 his counsel was seriously ill.  His present complaint was filed August 16, 1954.  We see no reason to disturb the District Court's conclusion that any relief to which he might otherwise be entitled was barred by laches.


2
Affirmed.